DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 12, and 30, recite, in part, “performing, for signal transmission by the first entity, a first channel access procedure to acquire a channel occupancy time (COT) for a channel in an unlicensed 5G spectrum”. The office notes that the disclosure teaches that the IAB node can perform channel access during the COT, but the COT has already been acquired. That is, the IAB node already has knowledge of the COT, thus its intention to access the channel using a CCA/LBT during the time which COT is available.  Furthermore, the devices do not acquire a COT, the COT is a time period in which channel access is 

Allowable Subject Matter
Claims 1-10 would be allowed after overcoming the 112(b) rejection for the following reasons:
A prior art reference Tiirola (US 2022/0060246 A1) “Extending Coverage of a Communciation System”, discloses determining, by an apparatus, that data is to be exchanged between the apparatus and another apparatus, wherein the other apparatus does not have a wired backhaul connection; obtaining, by the apparatus, a time domain resource partitioning, wherein the time domain resource partitioning comprises a plurality of portions grouped to a first group and to a second group such that a first portion of the first group is available to a first downlink transmission and a first portion of the second group is available to a second downlink transmission; detecting, by the apparatus, if a channel is available for transmission; and if the channel is available for transmission, transmitting, by the apparatus, to the other apparatus according to the time domain resource partitioning. As can be seen from fig.4e the disclosure teaches a parent IAB-Node 4020, in communication with child IAB-Nodes 4010 and 4040. The MCOT can be shared between a parent IAB-Node and a child IAB-Node (par.[0054 – 0055] and fig.5a). However the disclosure does not teach that:
“and performing a second channel access procedure for the second entity to access the channel and communicate the communication signal, during the COT, 
An additional prior art reference Novlan et al. (US 2019/0349079 A1) “Resource Coordination for Integrated Access and Backhaul” teaches a technology in which an IAB node and a serving parent node use wireless signaling to dynamically adapt downlink and uplink resources used for access and backhaul links. An IAB node receives scheduling data from a parent node, configures a frame structure comprising mobile termination function subframes and distributed unit component subframes, and communicates data based on the frame structure. The parent node explicitly or implicitly indicates that a portion of the scheduling data is adaptable, e.g., sends a dynamic frame structure coordination message. In response, the IAB node can adapt the frame structure into a modified frame structure and can communicate further data based on the modified frame structure, see figs.3 and 5. However, the disclosure does not teach that “and performing a second channel access procedure for the second entity to access the channel and communicate the communication signal, during the COT, wherein the first entity and the second entity are co-located in the IAB node”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Jeon et al. (US 2020/0053799 A1) “Supplementary Uplink for Random Access Procedures”
Ghosh et al. (US 2020/0053655 A1) “Downlink Power Control Enhancements for Multi-Hop Integrated Access and Backhaul”
Teyeb et al. (WO 2020/039346 A1) “Integrated Access Backhaul (IAB) Topology Adaptation – Control Plane (CP) Handling”
Mildh et al. (US 2020/0120725 A1) “Ineternet Protocol (IP) Address Assignment in Integrated Access Backhaul (IAB) Networks”
Novlan et al. (US 2020/0154266 A1) “Integrated Access Backhaul Under a Non-Standalone Network Architecture for 5G or Other Next Generation Network”
Huang et al. (WO 2020/144656 A1) “Integrated Access and Backhaul Distributed Soft Resources”
Teyeb et al. (US 2021/0211939 A1) “Flow Control for Integrated Access Backhaul (IAB) Networks”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411